Title: To Alexander Hamilton from Oliver Wolcott, Junior, 27 December 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, December 27, 1791. “I have examined the memorial of Wm. W. Smith for himself and as Administrator to Gilbert Tennent deceased and of Joseph Eaker by his Attorney George Hunter, and report the following state of facts and opinion thereon. That it appears from the books and documents appertaining to the late Hospital Department, that Wm. W. Smith continued in the service of the United States in the capacity of Junior Surgeon from the 22d. of April 1777 to the 18th. day of February 1780 at which time he resigned. That he has recd. at sundry payments the whole of the pay rations and subsistance to which he was intittled, in bills of old Emissions.… That it also appears from the books & documents of said department, that Gilbert Tennent served as a Mate in the General Hospital, from the 22d. of April 1777. and that no document exists in the Offices of the Treasury shewing that he continued in the service after the 10th. of Decr. 1779.… That even admitting the stating in the memorial to be accurate, to wit, that said Tennent served till some time in February 1780, still he would not be intittled to receive compensation for depreciation but only the value of the nominal pay due to him after Decr. 18th. 1779. for the period he continued in service, for the allowance of which at the Treasury no legislative Act is necessary, provided the claim shall appear to have been made in season. That it appears from the files of the Treasury that the account of Joseph Eaker was in February 1782. adjusted by the Clerks of the Treasury, when a balance in bills of old Emissions for pay & subsistance to the 17th. of February 1780. was found due amounting to Fourteen hundred and ninety eight dollars and fifteen ninetieths, Twelve hundred Dollars of which balance was for subsistance at the rate of two hundred Dollars ⅌ month, that said balance was liquidated to specie, at the exchange of seventy five for one.… That the claim exhibited in behalf of said Joseph Eaker, to have the balance of nominal pay due to him considered as Specie, cannot be admitted without invalidating a settlment which has been made by Officers who possessed competent authority to made such settlment & that said claim is also opposed by the rules which have hitherto governed the settlment of claims under similar circumstances, with respect to the late Army of the United States.”
